Citation Nr: 1511109	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1961 to August 1964 and from May 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
The Appellant was appointed the Veteran's legal custodian in September 2013 according to a review of documents in Virtual VA (VVA).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran filed a separate claim for TDIU.  Thus, any further discussion of an issue of entitlement to TDIU is not necessary.

This appeal was processed using VVA and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has resulted in, at most, occupational and social impairment with reduced reliability and productivity due to impairment of memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 


CONCLUSION OF LAW

The criteria for an initial rating greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his PTSD.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim for service connection for PTSD was granted and initial rating was assigned in the rating decisions on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's post-service VA treatment records dated through March 2013 have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations in conjunction with the claims on appeal in June 2008 and November 2012.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD, as they include an interview with the Veteran, a review of the record, and full examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.
For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim being decided on appeal.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's service-connected PTSD is evaluated as 50 percent disabling under the criteria of DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2014).  A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the Court recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 112; 38 C.F.R. § 4.130, DC 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. at 436.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of any remission and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b).

The Board notes that the Veteran holds additional psychiatric diagnoses of dysthymic disorder and depression not otherwise specified.  The Board attributes all signs of psychiatric impairment to service-connected origin.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so). 

Analysis

The Board finds that the criteria for an initial rating greater than 50 percent for service-connected PTSD is not warranted for any time during the appeal period.  In this respect, the credible lay and medical evidence shows that, for the entire appeal period, the Veteran's service-connected PTSD has resulted in, at most, occupational and social impairment with reduced reliability and productivity due to impairment of memory, disturbances of motivation and mood, and some difficulty in establishing and maintaining effective work and social relationships.  For example, on the Veteran's initial VA PTSD examination in June 2008, the examiner noted a history of nightmares, flashbacks, trouble concentrating, being easily startled, feeling detached, hypervigilant, avoiding thoughts and feelings and problems with emotional distress when reminded of his confirmed stressor, an in-service fire onboard his ship that killed 43 sailors, including two close friends.  On mental status examination, the Veteran was noted to be alert and properly oriented.  The examiner noted no gross evidence of a thought disorder.  The Veteran denied auditory or visual hallucinations, ideas of reference, thought broadcasting, insertion or withdrawal.  The examiner noted no delusions or paranoid ideation, nor evidence of mania.  The Veteran admitted to experiencing a depressed mood that was worse in the morning.  He endorsed low energy, unintentional weight loss, decreased appetite and libido and poor sleep.  The Veteran denied current suicidal or homicidal ideation, and was considered at low imminent risk for self-harm.  

The June 2008 VA examiner diagnosed the Veteran with depressive disorder NOS, chronic PTSD and alcohol dependence in sustained full remission.  He noted that the Veteran's PTSD is likely directly related to his military service in the U.S. Navy, chronic in nature, and caused serious dysfunction in his social life.  The examiner noted letters submitted by the Veteran's ex-wife and daughter, noting his inability to sustain close emotional relationships and avoidance of social activities in general.  The Veteran's occupational functioning suffered severely after his return from the Navy, the examiner noted, in that he held 18 jobs in as many months when he first returned.  The examiner also explained that the Veteran's social and occupational difficulties did not resolve even after the Veteran quit drinking heavily, suggesting that alcohol dependence was not solely to blame for his troubles.  The Veteran remedied his occupational issues by starting his own business and working for himself, although he had recently closed down the business and started working part-time due to physical health problems and depression.  The examiner noted a GAF score of 50, and indicated the Veteran continued to suffer serious symptoms of PTSD and depression.

In the period of time between the Veteran's initial 2008 VA examination and his subsequent examination in November 2012, the Veteran was treated on at least 30 occasions for his PTSD by VA staff, to include psychiatrists and social workers.  The treatment notes from this period show the Veteran reported complaints of depression, some anxiety and rare episodes of anger.  He regularly reported experiencing nightmares, flashbacks, hypervigilance and detachment.  On rare occasions, the Veteran reported some visual and auditory hallucinations.  Overall, his insight and judgment was found to be normal, and he consistently denied suicidal or homicidal ideation of any sort.  The Veteran was regularly dysphoric but always properly attired and presenting an appropriate affect.  For example, in an October 2008 VA treatment note, the Veteran reported problems with close relations.  He reported experiencing visual hallucinations, but denied hallucinations in all other modalities and no delusional thought content. 

A January 2009 VA treatment note shows the Veteran's son had moved in with him, which he reported made him happy.  The Veteran reported working a couple of jobs during the day, then picking his son up from school and playing with him, cooking him dinner and helping with homework.

In a February 2009 VA treatment note, the Veteran presented as attentive, reporting experiencing a productive daily routine, keeping up with chores such as shopping, spending time with his son, as well as keeping in regular contact with close friend and fellow Veteran.  The Veteran reported a decrease in depression and anxiety. 

A March 2009 VA treatment note indicated the Veteran reported doing some odd plumbing jobs, with a satisfactory job performance.  The Veteran reported enjoying spending time with his son, watching TV and continuing to keep in contact with his close friend.  The Veteran denied problems with anger management, and continued to experience hypervigilance, detachment and problems with close relationships. 

In May 2009, the Veteran presented as anxious and reported feeling "like a time bomb waiting to explode."  His mood was otherwise appropriate, his speech hesitant and rambling, with a dysphoric mood.  The Veteran denied delusions, hallucinations, as well as suicidal or homicidal ideation.  His insight and judgment were fair. 

A June 2009 VA treatment note indicated that the Veteran's daily routine was productive and unchanged.  The Veteran had purchased a drum set and was enjoying practicing the drums and listening to music. 

A July 2009 VA treatment note shows the Veteran was doing fairly well but experiencing occasional overwhelming anxiety.  Another VA treatment note from later in July 2009 show the Veteran's daily routine was productive and unchanged. He reported experiencing problems with intermittent depression and anxiety. 

In a statement received in October 2009, the Veteran reported having increased problems with anger and being around people or groups or things to do that are stressful.  He indicated that he experienced sudden anger, especially when working and while at the homes of his customers.  The Veteran indicated that, in the past, he liked doing his work and interacting with his customers, and had never experienced this type of anger.  The Veteran first noticed the problems happening over the previous year, and as a result of the anger he lost most of his business and referrals for additional business.  The Veteran stated he was experiencing confusion, problems with memory, as well as anger and loneliness.  He noted an inability to finish projects once he started them.  He reported isolating himself, and finding himself making excuses to go home when he meets people he knows.  The Veteran indicated he was afraid to get a referral for new work.  The Veteran admitted that he didn't like people and would not have the energy to invest in relationships, including a significant other, were he to meet someone special.

In multiple VA treatment notes from September 2009, the Veteran reported experiencing anger and avoidance.  He indicated he was having trouble getting along with and communicating with his 12 year old son.  The Veteran expressed concern about becoming forgetful.  Although the Veteran denied delusions or hallucinations, the VA examiner noted auditory hallucinations in his notes.  The Veteran reported avoiding thoughts and feelings, avoiding crowds and experiencing feelings of detachment. 

A January 2010 note indicated the Veteran was experiencing occasional explosive outbursts as part of interactions with his son.  By March 2010, the Veteran reported no recent outbursts, but indicated he felt lonely and was thinking of taking adult education classes.  In the same note, the Veteran endorsed hypervigilance, an avoidance of crowds and some feelings of detachment at times. 

In May 2010, the Veteran indicated experiencing an angry outburst at VA medical staff when he presented for examination of a dizzy spell.  Overall, his speech and thought process were normal, articulation good and insight fair.

In October 2010, the Veteran reported a lack of energy and motivation, and feeling as if he could explode if people upset him. 

The Veteran continued to seek treatment at a reduced level through May 2011.  In December 2011, he was seen by a VA psychologist who noted idiosyncratic speech and a vague thought process.  Later that month, the Veteran reported experiencing anxiety and a depressed mood.  The examiner found his speech to be normal.  The Veteran denied panic attacks, mania, psychosis, or obsessive compulsive disorder.  By April 2012, the Veteran was exhibiting signs of poor memory, and rambling speech.  In August 2012, he reported short term memory problems. 

On VA PTSD examination in November 2012, the examiner found that the Veteran was experiencing problems with learning and recall, mild executive dysfunction and problems with emotional regulation.  The examiner diagnosed the Veteran with mild cognitive impairment.  The Veteran reported receiving psychiatric treatment in the past year, but had poor follow-up.  He also reported poor medication compliance.  The Veteran reported recurrent and distressing recollections of the onboard fire, to include recurrent distressing dreams and intense psychological distress at exposure to internal or external cues that symbolize or represent an aspect of the event.  The Veteran reported a marked diminished interest or participation in significant activities, feeling detached or estranged from others, having a restricted range of affect, and a sense of a foreshortened future.  The Veteran indicated experiencing difficulty falling or staying asleep, irritability or outburst of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response on more than one occasion a month.  The examiner found these symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  The Veteran endorsed a depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The examiner found the Veteran was unable to manage his financial affairs without oversight and assistance.  The examiner performed a battery of psychometric testing and found that the results, if taken at face value, would be suggestive of clinically significant symptoms of PTSD.  The examiner noted the Veteran's responses gave no indication of symptom minimization, symptom exaggeration, or random responding.  However, the examiner found, in comparing the Veteran's scores from 2008 and 2012, that the Veteran's PTSD symptomatology had abated over time.  The examiner summarized the cognitive findings and found that the Veteran did not suffer from dementia or an Alzheimer-type dementia, but rather a mild cognitive impairment.  The examiner based this on the Veteran's very poor learning and recall, with intact language and visuospatial skills.  The Veteran's executive functioning was broadly intact.  

Overall, the November 2012 VA examiner diagnosed mild cognitive impairment and PTSD and assigned a GAF score of 50.  It was noted that the Veteran's overall level of functioning had declined since his 2008 PTSD examination, but that the level of decline was due to the mild cognitive disorder and not the PTSD.  The examiner noted the Veteran's GAF scores showed a recent drop-off, which coincided with the onset of the cognitive decline.  The examiner noted no increase in the Veteran's PTSD symptomatology, but rather, a decrease since the 2008 examination.  The examiner was able to determine that approximately 50 percent of the Veteran's dysfunction was attributable to each disorder.  The examiner found that the Veteran's cognitive impairment was less likely than not proximately due to, or the result of, the Veteran's service-connected PTSD.  As rationale, the examiner explained that the cognitive impairment is more likely a function of age and neurologic decline from numerous cardiovascular risk factors, not any service-related conditions.  

Here, the lay and medical evidence demonstrates that the Veteran meets most of the examples supporting a 50 percent rating under DC 9411.  For example, the Veteran demonstrated reduced productivity in his occupational abilities due to depression, causing him to close his business and instead earn his living performing part-time plumbing jobs.  He showed social impairment in that he indicated wanting to separate himself from others and avoid them, although he maintained contact with at least one close friend.  The Veteran's speech was described consistently as normal, and he demonstrated no personal hygiene abnormalities.  Throughout his VA treatment, the Veteran's affect was noted to be appropriate and congruent with his mood.  Thus, his affect has not been chronically impaired.  The Veteran also demonstrated some impairment of judgment by describing occasional verbal outbursts at his son and a single past episode of unprovoked violence toward a co-worker.  There is no lay or medical evidence suggesting that the Veteran had legal or health problems caused by lack of judgment.  In regard to financial problems, the Veteran had a fiduciary appointed in 2013 to handle his financial affairs after his primary care physician noted a decline in his cognitive functioning and requested an evaluation.  Thus, the Board finds that the Veteran manifests many of the examples listed in the criteria for a 50 percent rating under DC 9411.

Further, the Board notes that the Veteran's PTSD symptomatology includes some symptoms supportive of a 70 percent rating under DC 9411.  The Veteran reported depression which affected his ability to function independently, in that he closed his personal business and worked at part-time jobs to make ends meet.  Despite these symptoms of depression, the Veteran was able to function appropriately and effectively until his cognitive decline.  The Veteran also reported some violence toward co-workers in the past, fulfilling the impaired impulse control factor; however, such violence occurred upon his return from service and has not been repeated since.  The Veteran reported some inability to establish and maintain relationships, but the record shows he was able to sustain a close friendship with a Veteran from his ship, as well as properly care for his son when the son was living with him.

The Veteran has not demonstrated the bulk of other examples supportive of a 70 percent rating under DC 9411.  For example, he does not express suicidal ideation, obsessional rituals which interfere with routine activities, or impaired impulse control with physical violence.  The Veteran's speech has never been described as illogical, obscure or irrelevant.  His examinations have shown him to be fully oriented with no neglect of personal hygiene.  He has not demonstrated any inappropriate behavior.  Thus, the Veteran does not manifest many examples listed in the criteria for a 70 percent rating.

The Veteran's symptoms alone do not approximate those required for a 100 percent evaluation.  The Veteran has not experienced gross impairment in thought processes or communication.  He has never experienced delusions or persistent hallucinations.  The Veteran's behavior has been described repeatedly as appropriate.  There has never been a persistent danger of the Veteran hurting himself or hurting others.  Although the Veteran has experienced an intermittent inability to perform activities of daily living, as well as some disorientation to time or place and impaired memory function, such issues have been attributed to his recent mild cognitive impairment and not his service-connected PTSD. 

The Board also considered the GAF scores assigned during the time period which ranged from 37 to 60.  A GAF score of 31 to 40 is assigned when there is some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score of 60 is consistent with "moderate" severity.  As noted in his November 2012 examination, the Veteran's GAF scores averaged 40 and reflected the decline in his overall functioning since the 2008 examination, due to his cognitive impairment.

As required by Maeurhan, the Board must look at all the factors and evidence identified above to determine whether the Veteran met or more closely approximated the criteria for a rating greater than 50 percent for any time during the appeal period.  When considering the evaluation of the examples which may support a higher rating, the frequency, duration and severity of symptoms, the Veteran's capacity for adjustment, and the examiner assessments of the Veteran's psychological, social and occupational functioning (GAF scores), the Board is of the opinion that the Veteran's PTSD has not met or more closely approximated the criteria for an initial rating greater than 50 percent for any time during the appeal period. 

The Board recognizes  the Veteran's belief that he meets the criteria for a higher initial rating for his PTSD.  Taking into account all of the factors as they affect the Veteran's social and occupational impairment, as required by Mauerhan, the Board finds that the evidence establishes that the Veteran's service-connected PTSD has resulted in, at most, occupational and social impairment with reduced reliability and productivity due to impairment of memory, disturbances of motivation and mood, and some difficulty in establishing and maintaining effective work and social relationships.  To the extent that the Veteran believes that his symptoms support a higher rating, the Board finds that the examples cited by the Veteran are not so pervasive or serious to meet the criteria for a 70 percent rating when viewed in light of the mental status examinations and his social and occupational impairment.  The VA examiner has found that his symptoms can be attributed equally to his service-connected PTSD and his mild cognitive impairment.  The Board places greater probative weight to the clinical findings of the VA physicians who have greater expertise and training than the Veteran in evaluating the extent and severity of a psychiatric disability. 

On these facts, the Board also finds no basis for a staged rating pursuant to Fenderson.  In this respect, the Veteran's psychiatric symptoms and their impact on his social and occupational functioning, if anything, has improved during the appeal period.  Therefore, the Board finds that the Veteran's PTSD has been no more than 50 percent disabling for any time during the appeal period. 

Extraschedular

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, 713 F.3d at 112.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the claims file does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 


ORDER

Entitlement to an initial rating greater than 50 percent for PTSD is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


